     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 1 of 106 Page ID #:4208




 1    H. Dean Steward, SBN 85317
      107 Avenida Miramar, Ste. C
 2    San Clemente, CA 92672
      Tel (949) 481-4900
 3    Fax (949) 497-6753
 4    Attorney for Defendant
      MICHAEL JOHN AVENATTI
 5

 6
                                UNITED STATES DISTRICT COURT
 7
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9    UNITED STATES OF AMERICA,                       SA CR No. 19-061-JVS
10                 Plaintiff,                         DEFENDANT’S MOTION FOR A
                                                      PROPER PRIVILEGE REVIEW,
11                        v.                          EVIDENTIARY HEARING AND
                                                      DISCOVERY
12    MICHAEL JOHN AVENATTI,
                                                      [Declaration of Michael John Avenatti and
13                 Defendant.                         [Proposed] Order filed concurrently
                                                      herewith]
14

15

16
            TO U.S. ATTORNEY NICOLA HANNA, AUSA JULIAN ANDRE and AUSA
17
      BRETT SAGEL, PLEASE TAKE NOTICE that Defendant MICHAEL JOHN
18
      AVENATTI (“Mr. Avenatti”) by and through his counsel of record, H. Dean Steward,
19
      hereby moves for and files his Motion For a Proper Privilege Review, Evidentiary
20
      Hearing and Discovery. Defendant’s motion is based on the attached memorandum of
21
      points and authorities; the files, records and transcripts in this case; the files, records and
22
      transcripts in the following matters relating to the search warrants referenced herein:
23
      (each filed in the United States District Court for the Central District of California):
24
      8:19-MJ-103 (Hon. Douglas F. McCormick); 8:19-MJ-243 (Hon. Douglas F.
25
      McCormick); 8:19-MJ-244 (Hon. Douglas F. McCormick); 8:19-MJ-419 (Hon. Douglas
26
      F. McCormick); and 8:20-MJ-025 (Hon. Douglas F. McCormick), and such further
27
      evidence and argument as the Court may permit at a hearing on this matter.
28
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 2 of 106 Page ID #:4209




 1
       Dated: September 14, 2020            Respectfully submitted,
 2
                                           /s/ H. Dean Steward
 3                                          H. DEAN STEWARD
 4                                          Attorney for Defendant
                                            MICHAEL JOHN AVENATTI
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 3 of 106 Page ID #:4210




                                       TABLE OF CONTENTS


 TABLE OF AUTHORITIES .................................................................................. iii

     I.      INTRODUCTION ..................................................................................... 1

     II.     FACTUAL BACKGROUND .................................................................... 3

             A. Mr. Avenatti and Eagan Avenatti, LLP ................................................ 3

             B. The Government’s Search Warrant Applications and the
                Resulting Warrants ............................................................................... 4

             C. The Improper Productions and Review ................................................ 6

     III.    ARGUMENT ............................................................................................. 7

             A. The Attorney-Client Privilege .............................................................. 7

             B. The Work Product Doctrine.................................................................. 9

             C. The Sixth Amendment ........................................................................ 10

             D. The Government and the Filter Team Disregarded
                Fundamental Principles Protecting Mr. Avenatti’s
                Attorney-Client Relationships and Infringed on
                Mr. Avenatti’s Fundamental Rights ................................................... 12

             E. Mr. Avenatti is Entitled to have a Magistrate or Special
                Master Conduct a Proper Review ....................................................... 20

             F. Mr. Avenatti Is Entitled to An Evidentiary Hearing and
                Discovery Relating to the Filter Team’s Review of Materials
                and Productions to the Prosecution Team, As Well as the
                `Prosecution Team’s Review and Use of Such Materials .................. 21

     IV.     CONCLUSION ........................................................................................ 22


                                                         i
Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 4 of 106 Page ID #:4211




 CERTIFICATE OF SERVICE................................................................................ 23




                                                    ii
Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 5 of 106 Page ID #:4212




                                      TABLE OF AUTHORITIES

 CASES:                                                                                                        Page

 DeMassa v. Nunez,
 770 F.2d 1505 (9th Cir. 1985) ............................................................................. 10

 Fisher v. United States,
 425 U.S. 391 (1976) .............................................................................................. 8

 Gunnells v. Healthplan Servs., Inc.,
 348 F.3d 417 (4th Cir. 2003) ............................................................................... 11

 Hickman v. Taylor,
 329 U.S. 495 (1947) ........................................................................................ 9, 11

 Hunt v. Blackburn,
 128 U.S. 464 (1888) .............................................................................................. 8

 In re Grand Jury Proceedings,
 727 F.2d 1352 (4th Cir. 1984) ............................................................................... 9

 In re Grand Jury Subpoena,
 870 F.3d 312 (4th Cir. 2017) ............................................................................... 10

 In re Grand Jury Subpoenas,
 454 F.3d 511 (6th Cir. 2006) ......................................................... 7, 11, 14, 15, 20

 In re Ingram,
 915 F. Supp. 2d 761 (E.D. La. 2012) .................................................................. 16

 In re Perrigo Co.,
 128 F.3d 430 (6th Cir. 1997) ............................................................................... 12

 In re Search of Elec. Commc'ns,
 802 F.3d 516 (3d Cir. 2015) ............................................................................... 14

 In re Search Warrant Issued June 13, 2019,
 942 F.3d 159 (2019) ..................................................................................... passim


                                                           iii
Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 6 of 106 Page ID #:4213




 In re The City of New York,
 607 F.3d 923 (2d Cir. 2010) ................................................................................ 13

 Klitzman, Klitzman & Gallagher v. Krut,
 744 F.2d 955 (3d Cir. 1984) .......................................................................... 12, 17

 Massachusetts v. Mellon,
 262 U.S. 447 (1923) ............................................................................................ 13

 Mohawk Indus., Inc. v. Carpenter,
 558 U.S. 100 (2009) ............................................................................................ 12

 NLRB v. Detroit Newspapers,
 185 F.3d 602 (6th Cir. 1999) ................................................................................ 13

 NLRB v. Interbake Foods, LLC,
 637 F.3d 492 (4th Cir. 2011) ............................................................................... 13

 Republic Gear Co. v. Borg-Warner Corp.,
 381 F.2d 551 (2d Cir. 1967) .................................................................................. 8

 RSZ Holdings AVV v. PDVSA Petroleo S.A.,
 506 F.3d 350 (4th Cir. 2007) ............................................................................... 16

 Strickland v. Washington,
 466 U.S. 668 (1984) ............................................................................................ 10

 United States v. Brugman,
 655 F.2d 540 (4th Cir. 1981) ............................................................................... 10

 United States v. Nobles,
 422 U.S. 225 (1975) ............................................................................................ 11

 United States v. Philip Morris Inc.,
 314 F.3d 612 (D.C. Cir. 2003) ............................................................................ 12

 United States v. Stewart,
 2002 WL 1300059 (S.D.N.Y. June 11, 2002) ..................................................... 17



                                                          iv
Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 7 of 106 Page ID #:4214




 Upjohn Co. v. United States,
 449 U.S. 383 (1981) .................................................................................... 7, 8, 11


 OTHER AUTHORITIES:

 U.S. Const. art. III ............................................................................................... 13

 U.S. Const. Amend. VI ................................................................................ passim

 Fed. R. Crim. P. 16(a)(2), (b)(2) ........................................................................... 9

 Fed. R. Civ. P. 26(b)(3) ......................................................................................... 9

 Black’s Law Dictionary 129 (6th ed. 1990) ........................................................... 8

 Model Rules of Prof’l Conduct r. 1.6 (a), (c) (Am. Bar Ass’n 1983) ................... 8

 1 Geoffrey C. Hazard, Jr. et al.,
 The Law of Lawyering § 10.14, 10-91 (4th ed. Supp. 2019) ............................... 10




                                                             v
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 8 of 106 Page ID #:4215




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.    INTRODUCTION
 3          On September 2, a privilege review team in this matter (the “Filter Team”) first
 4    disclosed to counsel for Defendant Michael John Avenatti (“Mr. Avenatti”) that they had
 5    produced, and the prosecution team had received, approximately 299 attorney-client
 6    privileged documents reflecting communications between Mr. Avenatti and lawyers with
 7    whom he enjoyed an attorney-client privilege, and that the prosecution had reviewed at
 8    least some of those documents. These documents total in excess of 1,000 pages and
 9    were in the possession of the prosecution team in some instances for over six months.
10    The defense subsequently learned that the prosecution and the Filter Team knew as early
11    as May 14, 2020 that these documents had been improperly provided to the prosecution
12    team. See, e.g., Docket No. 261, Exhibit A. They also later admitted in an email that
13    this needed to be disclosed to the defense. See id.
14          Despite these facts and the prosecution’s absolute obligation to immediately alert
15    the defense as to their possession and review of privileged documents, not to mention
16    their obligation not to possess and review privileged documents in the first place, for
17    almost four months, the prosecution and the Filter Team failed to inform the defense that
18    the prosecutors were in possession of attorney-client privileged materials highly relevant
19    to multiple charges in this case and had reviewed them. They also inexplicably failed to
20    alert the Court to this issue for months, including most recently at the status conferences
21    held regularly in this case, with the last conference occurring just two days prior on
22    Monday (August 31, 2020).
23          Multiple requests have been made, but no explanation has been provided as to
24    why the prosecution team did not alert the defense at all, or why the Filter Team first
25    alerted the defense on September 2, months after they collectively knew they had a
26    problem and disclosure needed to be made. Further, the defense is in the process of
27    determining all of the issues and counts in the indictment to which these documents
28
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 9 of 106 Page ID #:4216




 1    relate. At least some of the documents relate to the bankruptcy counts in the indictment
 2    (counts 33-36), which the prosecution has recently admitted in writing “have substantial
 3    overlap of evidence and witnesses” with counts 1-10 (the wire fraud counts).1 The
 4    defense is also attempting to confirm that no other privileged documents beyond the 299
 5    are in the possession of the prosecution team and/or have been reviewed. Even though
 6    they have asked for this assurance from both the Filter Team and the prosecution, none
 7    has been forthcoming. In addition, other questions relating to the Filter Team’s review
 8    and production, and the prosecution team’s review and use, of the documents have
 9    likewise gone unanswered.
10           Equally important, the defense has learned that the Filter Team and the protocol it
11    has been using in this case are fundamentally flawed and were requested and obtained by
12    the government in direct contravention of core legal principles and Constitutional norms.
13    See In re Search Warrant Issued June 13, 2019, 942 F.3d 159 (2019).2 Among other
14    things, the government engaged in misconduct by (i) requesting ex parte the appointment
15    of, and utilizing, the Filter Team, (ii) failing to timely serve various search warrants on
16    Mr. Avenatti and others with an interest in the resulting materials and the privileges, (iii)
17    requesting and using a faulty and legally flawed search protocol when reviewing the
18    materials for privilege, and (iv) rifling through and reviewing millions of documents
19    protected by the attorney-client privilege and/or work product doctrine, including the
20    over 1,000 pages now known to contain Mr. Avenatti’s privileged information (and
21    likely far more). In sum, beginning in the early stages of this case and continuing until
22    the present day, the government has deliberately disregarded the principles protecting the
23    attorney-client privilege and the work product doctrine. These errors were subsequently
24

25
             1
26               The defense will provide the documents to the Court in camera if requested.
             2
27              In this case, the Fourth Circuit found significant and fundamental problems, including
      Constitutional violations, with the appointment and use of a filter team and protocol under facts
28    far less egregious than in this case.
                                                       2
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 10 of 106 Page ID #:4217




 1    compounded by Magistrate Judge Douglas F. McCormick, who was led to err by the
 2    prosecution.
 3           For each of these reasons, as well as those set forth below, Mr. Avenatti
 4    respectfully requests that the Court order (1) that a proper and through review of the
 5    search warrant materials be conducted by a magistrate judge, or a special master, with
 6    ultimate privilege determinations made by a magistrate judge, in accordance with legal
 7    requirements and the Constitution; (2) all search warrant materials and documents
 8    previously produced by the Filter Team be disgorged by the prosecution team (which
 9    includes the investigating agents); (3) that no further review of the search warrant
10    materials and documents occur by the Filter Team and the prosecution until the
11    magistrate’s review is completed, (4) that an evidentiary hearing be conducted so as to
12    permit the defense to make adequate inquiry as requested herein as to issues surrounding
13    the review, production and use of privileged materials, and (5) that the defense be
14    permitted to conduct discovery as to the issues identified herein.
15

16    II.   FACTUAL BACKGROUND
17          A.       Mr. Avenatti and Eagan Avenatti, LLP
18          As of March 2019, Mr. Avenatti was a licensed attorney who had served as the
19    Managing Partner of Eagan Avenatti, LLP (aka The Trial Group) (“EA” or “Eagan
20    Avenatti, LLP”), a California law firm, since approximately 2011. Mr. Avenatti was
21    first licensed to practice law in California in June 2000 and later co-founded the firm in
22    approximately August 2007 with two other attorneys. By early March 2019, EA, Mr.
23    Avenatti and the firm’s other attorneys had represented literally thousands of clients over
24    the years in connection with various investigations and cases across the United States.
25    Some of those clients had been represented by EA and other attorneys of the firm in
26    connection with federal criminal charges, or potential federal criminal charges, including
27

28
                                                   3
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 11 of 106 Page ID #:4218




 1    in the Central District of California. See, e.g., Declaration of Michael John Avenatti
 2    (“Avenatti Decl.”), ¶¶ 1-2.
 3          As of March 2019, the documents and materials relating to EA, Mr. Avenatti and
 4    other EA attorney’s representation of clients were stored primarily (i) on the law firm’s
 5    multiple servers; (ii) within the hard copy files of the firm, including within files kept by
 6    an employee with the initials “JR,” the firm’s Office Manager and lead paralegal; and
 7    (iii) on the personal devices of employees and attorneys of the firm, including Mr.
 8    Avenatti and JR, as well as the cloud. These documents and materials collectively
 9    consisted of over one million emails, millions of pages of documents, and a huge amount
10    of electronic data. The servers alone held many terabytes of data. As would be expected
11    when dealing with a law firm’s files, the information included vast amounts of
12    information protected by the work product doctrine and the attorney-client privilege as
13    of March 2019. See, e.g., Avenatti Decl., ¶¶ 3-4.
14          In addition, beginning in 2007 and continuing through approximately early 2019,
15    Mr. Avenatti regularly used his EA email address to communicate with attorneys
16    representing him in a myriad of various legal matters and likewise stored documents
17    relating to those representations among the firm’s files, including on its servers.
18    Included among these files were communications between Mr. Avenatti and his counsel
19    relating to potential criminal exposure of Mr. Avenatti and criminal investigations
20    concerning Mr. Avenatti. See, e.g., Avenatti Decl. ¶ 5.
21          B.     The Government’s Search Warrant Applications and
22                 the Resulting Warrants
23          Beginning in March 2019, the government made various applications for search
24    warrants relating to the investigation and prosecution of Mr. Avenatti. The case numbers
25    associated with the five search warrants at the center of this motion are as follows (each
26    were filed in the Central District of California): 8:19-MJ-103 (Hon. Douglas F.
27    McCormick); 8:19-MJ-243 (Hon. Douglas F. McCormick); 8:19-MJ-244 (Hon. Douglas
28
                                                    4
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 12 of 106 Page ID #:4219




 1    F. McCormick); 8:19-MJ-419 (Hon. Douglas F. McCormick); and 8:20-MJ-025 (Hon.
 2    Douglas F. McCormick). Each of the applications sought items and property to be
 3    searched and seized that was likely to include information protected by the attorney-
 4    client privilege and/or work product doctrine. In fact, the warrants from 243, 244 and
 5    419 were specifically aimed directly at a law firm’s files and electronic data, including
 6    that relating to Mr. Avenatti, EA and their clients. By way of the warrants, the
 7    prosecution targeted millions of pages of documents and materials for seizure and
 8    review, including EA’s computer servers, which contained over one million emails, most
 9    of which would be covered by the attorney-client privilege or work product doctrine.
10    Further, each of the applications associated with these warrants proposed substantially
11    the same privilege assessment procedures for the handling of potentially privileged
12    information. The warrants also subsequently included substantially the same privilege
13    assessment procedures. See, e.g., Exhibits A-C attached hereto.3 They likewise
14    contained substantially the same “special master” demand requirement.
15           Importantly, each of the warrants was obtained ex parte, with no opportunity for
16    Mr. Avenatti, any attorney or any client to object to the scope of the warrant or the
17    review procedures before issuance or immediately thereafter. They were also
18    subsequently held under seal for months on end at the request of the government.
19           As with the warrant at issue in In re Search Warrant Issued June 13, 2019, 942
20    F.3d 159 (2019), the privilege assessment procedures contained in the warrants obtained
21    in this case were woefully inadequate and improper. Among other defects, the warrants
22    unilaterally granted a judicial function (review of documents for privilege) to the
23    executive branch. The warrants also permitted the production of documents to the
24    prosecution team without any court order or judicial oversight, and without any
25

26

27           3
               In the interest of not inundating the Court, the defense is not filing each of the
28    applications and warrants but will promptly do so upon request.
                                                        5
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 13 of 106 Page ID #:4220




 1    opportunity of Mr. Avenatti, EA or any of their clients to review the documents and
 2    materials prior to production to the prosecution team and to object. See id.
 3          The warrants also permitted production of documents to the prosecution after only
 4    a cursory computerized key word search was applied as opposed to a comprehensive
 5    document by document review for privilege. In other words, after a small subset of key
 6    “privilege words” unilaterally chosen by the Investigative Team were applied to millions
 7    of pages of documents, any documents that did not include those key words would be
 8    automatically and immediately produced to the prosecution without any further review.
 9    As a result, if an email or document did not include one of the words, it was
10    automatically assumed to not be privileged and was immediately turned over. Further, if
11    the Investigative Team did not give the name of one of Mr. Avenatti’s attorneys or a key
12    word relating to their representation of Mr. Avenatti to the Filter Team, then those
13    documents would likewise be automatically produced.
14          Moreover, the warrants further permitted non-attorneys to be involved in the
15    review and also seemed to suggest that the prosecution could contact clients of Mr.
16    Avenatti or EA and seek a waiver of the attorney-client privilege, which would be
17    entirely improper for the reasons clearly articulated by the Fourth Circuit.
18          Finally, the applications and the warrants included a “special master” request
19    provision that placed the burden on Mr. Avenatti and others to demand, within seven
20    days of the execution of the warrant, a special master if they wanted the privilege review
21    conducted by the judicial branch.
22          Each of these defects rendered the warrants improper and made it a near certainty
23    that privileged documents would be produced to the prosecution team and reviewed in
24    violation of the rights of Mr. Avenatti, EA and the law firm’s clients.
25          C.     The Improper Productions and Review
26          On September 2, 2020, the Filter Team first disclosed to counsel for Mr. Avenatti
27    that they had produced, and the prosecution team had received, approximately 299
28
                                                   6
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 14 of 106 Page ID #:4221




 1    attorney-client privileged documents reflecting communications between Mr. Avenatti
 2    and lawyers with which he enjoyed the privilege, and that the prosecution had reviewed
 3    at least some of those documents. These documents total in excess of 1,000 pages and
 4    were in the possession of the prosecution team in some instances for over six months.
 5    The defense subsequently learned that the prosecution and the Filter Team knew as early
 6    as May 14, 2020 that these documents had been improperly provided to the prosecution
 7    team. See, e.g., Docket No. 261, Exhibit A. They also later admitted in an email sent
 8    among them that this needed to be disclosed. See id. Neither the prosecution team nor
 9    the Filter Team informed the defense or the Court of this problem for months. An
10    explanation has been requested by the defense, but none has been provided.
11           Some of the documents relate to the bankruptcy counts in the indictment (counts
12    33-36), which the prosecution has recently admitted in writing “have substantial overlap
13    of evidence and witnesses” with counts 1-10 (the wire fraud counts). The defense is also
14    attempting to confirm that no other privileged documents beyond the 299 are in the
15    possession of the prosecution team and/or have been reviewed. They have asked for this
16    confirmation from both the Filter Team and the prosecution repeatedly, but none has
17    been provided. In addition, other questions relating to the Filter Team’s review and
18    production, and the prosecution team’s review and use, of the documents have been
19    ignored.
20    III.   ARGUMENT
21           A.    The Attorney-Client Privilege
22           The attorney-client privilege is the “oldest of the privileges for confidential
23    communications known to the common law.” See Upjohn Co. v. United States, 449 U.S.
24    383, 389, 101 S.Ct. 677, 66 L.Ed.2d 584 (1981); see also In re Grand Jury Subpoenas,
25    454 F.3d 511, 519 (6th Cir. 2006) (explaining that “[t]he privilege protecting
26    confidential communications between an attorney and his client dates back to the Tudor
27    dynasty”). The attorney-client privilege empowers a client — as the privilege holder —
28
                                                    7
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 15 of 106 Page ID #:4222




 1    “to refuse to disclose and to prevent any other person from disclosing confidential
 2    communications between him and his attorney.” See Black's Law Dictionary 129 (6th ed.
 3    1990).
 4          The purpose of the attorney-client privilege is to ensure “full and frank
 5    communication” between a client and his lawyer and “thereby promote broader public
 6    interests in the observance of law and administration of justice.” See Upjohn Co., 449
 7    U.S. at 389, 101 S.Ct. 677. As the Supreme Court has consistently emphasized, the
 8    attorney-client privilege exists because “sound legal advice or advocacy serves public
 9    ends and . . . such advice or advocacy depends upon the lawyer's being fully informed by
10    the client.” Id.; see also Hunt v. Blackburn, 128 U.S. 464, 470, 9 S.Ct. 125, 32 L.Ed.
11    488 (1888) (“The rule which places the seal of secrecy upon communications between
12    client and attorney is founded upon the necessity, in the interest and administration of
13    justice, of the aid of persons having knowledge of the law and skilled in its practice,
14    which assistance can only be safely and readily availed of when free from the
15    consequences or the apprehension of disclosure.”) Nowhere is this more important than
16    in connection with the representation of a criminal defendant, as in this case, who is
17    fighting for his liberty and faces significant prison time if convicted.
18          Further, in proceedings such as these, lawyers are obliged to protect the attorney-
19    client privilege to the maximum possible extent on behalf of their clients. See Republic
20    Gear Co. v. Borg-Warner Corp., 381 F.2d 551, 556 (2d Cir. 1967) (recognizing that
21    lawyer has duty to invoke claim of privilege on client's behalf); Model Rules of Prof'l
22    Conduct r. 1.6(a), (c) (Am. Bar Ass'n 1983) (explaining that lawyer owes duty of
23    confidentiality to client and must prevent unauthorized disclosure of confidential
24    information). Accordingly, Mr. Avenatti is entitled to pursue the legal positions herein
25    not only on his own behalf, as the client, but also on behalf of each of his clients whose
26    information was seized by the government. See Fisher v. United States, 425 U.S. 391,
27    402 n.8, 96 S.Ct. 1569, 48 L.Ed.2d 39 (1976) (“[I]t is universally accepted that the
28
                                                    8
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 16 of 106 Page ID #:4223




 1    attorney-client privilege may be raised by the attorney[.]”); In re Grand Jury
 2    Proceedings, 727 F.2d 1352, 1354-55 (4th Cir. 1984) (emphasizing that a lawyer “is
 3    entitled to raise [a claim of] privilege on behalf of his ... client”).
 4           B.     The Work Product Doctrine
 5           Even though the work-product doctrine is not as established in history as the
 6    attorney-client privilege, it is no less important. The Supreme Court explicitly
 7    recognized and explained the work-product doctrine more than 70 years ago in its
 8    seminal decision in Hickman v. Taylor, 329 U.S. 495, 510-11, 67 S.Ct. 385, 91 L.Ed.
 9    451 (1947). In Hickman, the Court underscored that a lawyer must be able to “work
10    with a certain degree of privacy, free from unnecessary intrusion by opposing parties and
11    their counsel.” Id. at 510, 67 S.Ct. 385. Elaborating on that principle, the Court
12    emphasized that “[p]roper preparation of a client's case demands that [a lawyer]
13    assemble information, sift what he considers to be the relevant from the irrelevant facts,
14    prepare his legal theories and plan his strategy without undue and needless interference.”
15    Id. at 511, 67 S.Ct. 385. Indeed, in a stern warning, the Court cautioned that absent
16    strong protection for work product, “[i]nefficiency, unfairness and sharp practices would
17    inevitably develop in the giving of legal advice and in the preparation of cases for trial,”
18    all to the detriment of clients and “the cause of justice.” Id.
19           Thus, the Supreme Court has explicitly approved what it called “a qualified
20    privilege,” to be held by lawyer and client alike, “for certain materials prepared by an
21    attorney ‘acting for his client in anticipation of litigation.’ ” See United States v. Nobles,
22    422 U.S. 225, 237-38, 95 S.Ct. 2160, 45 L.Ed.2d 141 (1975) (quoting Hickman, 329
23    U.S. at 508, 67 S.Ct. 385). That privilege is the work-product doctrine, which has now
24    been incorporated into the Federal Rules of Civil Procedure, see Fed. R. Civ. P. 26(b)(3),
25    and the Federal Rules of Criminal Procedure, see Fed. R. Crim. P. 16(a)(2), (b)(2). “The
26    Work-product privilege, while properly construed more narrowly than attorney-client
27    privilege, nevertheless operates for a similar purpose: that is, that people should be free
28
                                                      9
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 17 of 106 Page ID #:4224




 1    to make requests of their attorneys without fear, and that their attorneys should be free
 2    to conduct research and prepare litigation strategies without fear that these
 3    preparations will be subject to review by outside parties.” In re Grand Jury Subpoenas,
 4    454 F.3d at 520 (emphasis added).
 5          There are two types of attorney work product that are within the ambit of the
 6    doctrine: (1) fact work product, which is “a transaction of the factual events involved,”
 7    and (2) opinion work product, which “represents the actual thoughts and impressions of
 8    the attorney.” See In re Grand Jury Subpoena, 870 F.3d 312, 316 (4th Cir. 2017)
 9    (internal quotation marks omitted).
10          C.     The Sixth Amendment
11          Critically, the attorney-client privilege and the work-product doctrine jointly
12    support the Sixth Amendment's guarantee of effective assistance of counsel. See U.S.
13    Const. amend. VI (“In all criminal prosecutions, the accused shall enjoy the right ... to
14    have the Assistance of Counsel for his defence.”); Strickland v. Washington, 466 U.S.
15    668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (analyzing Sixth Amendment right to
16    effective assistance of counsel). As the Fourth Circuit has held in assessing the interplay
17    between the attorney-client privilege and the Sixth Amendment, “[t]he essence of the
18    Sixth Amendment right to effective assistance of counsel is, indeed, privacy of
19    communication with counsel.” United States v. Brugman, 655 F.2d 540, 546 (4th Cir.
20    1981). See also, DeMassa v. Nunez, 770 F.2d 1505, 1507 (9th Cir. 1985) (describing
21    Sixth Amendment as a “source” for the expectation of privacy in attorney-client
22    communications); 1 Geoffrey C. Hazard, Jr. et al., The Law of Lawyering § 10.14, 10-91
23    (4th ed. Supp. 2019) (explaining that “[t]he attorney-client privilege has ties to the Sixth
24    Amendment”). Absent privacy of communications and the “full and frank” discussions
25    that flow therefrom, a lawyer could be deprived of the information necessary to prepare
26    and present his client's defense and, as a result, a client, such as Mr. Avenatti, could be
27

28
                                                   10
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 18 of 106 Page ID #:4225




 1    deprived of due process and his right to a proper defense. See Upjohn Co., 449 U.S. at
 2    389, 101 S.Ct. 677.
 3          In a similar vein, the work-product doctrine fulfills an essential and important role
 4    in ensuring the Sixth Amendment right to effective assistance of counsel. The Supreme
 5    Court has recognized that the work-product doctrine is vital to “assur[e] the proper
 6    functioning of the criminal justice system,” in that it “provid[es] a privileged area within
 7    which [a lawyer] can analyze and prepare his client's case.” See Nobles, 422 U.S. at 238,
 8    95 S.Ct. 2160; see also In re Grand Jury Subpoenas, 454 F.3d at 520. Without that
 9    “privileged area,” a lawyer's ability to plan and present his client's defense will be
10    impaired. See Nobles, 422 U.S. at 238, 95 S.Ct. 2160; see also Hickman, 329 U.S. at
11    511, 67 S.Ct. 385.
12          D.     The Government and the Filter Team Disregarded Fundamental
13                 Principles Protecting Mr. Avenatti’s Attorney-Client Relationships and
14                 Infringed on Mr. Avenatti’s Fundamental Rights
15          By (i) requesting ex parte the appointment of, and utilizing, the Filter Team, (ii)
16    failing to timely serve the Search Warrants on Mr. Avenatti and others with an interest in
17    the resulting materials, (iii) requesting and using a faulty and legally flawed protocol
18    when reviewing the materials for privilege, and (iv) rifling through and reviewing
19    millions of pages of documents protected by the attorney-client privilege and/or work
20    product doctrine, including the over 1,000 pages now known to contain Mr. Avenatti’s
21    privileged information (and likely far more), the government deliberately and completely
22    disregarded the foregoing principles protecting attorney-client relationships. See Upjohn
23    Co., 449 U.S. at 389, 101 S.Ct. 677 (emphasizing importance of attorney-client
24    privilege); Nobles, 422 U.S. at 237-38, 95 S.Ct. 2160 (recognizing significance of
25    protecting lawyer work product); cf. Gunnells v. Healthplan Servs., Inc., 348 F.3d 417,
26    434 (4th Cir. 2003) (explaining that court abuses discretion in ignoring applicable legal
27    principles). Critically, the government also failed to recognize that an adverse party's
28
                                                    11
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 19 of 106 Page ID #:4226




 1    review of privileged materials seriously injures the privilege holder. See United States v.
 2    Philip Morris Inc., 314 F.3d 612, 622 (D.C. Cir. 2003) (concluding that a party had
 3    demonstrated the likelihood of irreparable harm predicated on “the general injury caused
 4    by the breach of the attorney-client privilege and the harm resulting from the disclosure
 5    of privileged documents to an adverse party”), abrogated on other grounds by Mohawk
 6    Indus., Inc. v. Carpenter, 558 U.S. 100, 103, 130 S.Ct. 599, 175 L.Ed.2d 458 (2009); In
 7    re Perrigo Co., 128 F.3d 430, 437 (6th Cir. 1997) (explaining that “forced disclosure of
 8    privileged material may bring about irreparable harm”); Klitzman, Klitzman & Gallagher
 9    v. Krut, 744 F.2d 955, 960-61 (3d Cir. 1984) (ruling that law firm had demonstrated
10    likelihood of irreparable harm where government seized thousands of files containing
11    privileged information). Indeed, at bottom, the Filter Team and its protocol are
12    incompatible with the historical protection of the attorney-client privilege and the work-
13    product doctrine afforded by the Courts.
14          There is clear appearance of — and potential for — improprieties when
15    government agents are authorized to rummage through a million plus pages of attorney-
16    client communications, particularly when the vast majority of those communications
17    relate to the investigations at issue. It is no wonder then that those improprieties
18    subsequently surfaced in this case. Moreover, judicial functions are involved in all
19    aspects of assessing and deciding privilege issues. Accordingly, those functions were
20    required to be performed by a magistrate judge or a special master. At no time was the
21    default position permitted to be what the government demanded, and what the magistrate
22    judge permitted and ordered at their request when issuing the warrants ex parte, namely
23    review by a Filter Team that was part of the executive branch.
24                 1.     The government and the magistrate judge improperly assigned
25                        judicial functions to the Filter Team
26          The government, by requesting, and the magistrate judge, by authorizing, the
27    Filter Team and its protocol improperly assigned judicial functions to the executive
28
                                                   12
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 20 of 106 Page ID #:4227




 1    branch. Determinations of whether a lawyer's communications or a lawyer's documents
 2    are protected by the attorney-client privilege or work-product doctrine are a judicial
 3    function. See NLRB v. Interbake Foods, LLC, 637 F.3d 492, 498, 500 (4th Cir. 2011)
 4    (concluding that, in deciding whether to enforce an administrative subpoena seeking
 5    potentially privileged documents, a court “cannot delegate” an in camera review of
 6    documents to an agency, but must itself decide a claim of privilege); see also In re The
 7    City of New York, 607 F.3d 923, 947 (2d Cir. 2010) (observing that evaluating privilege
 8    claim is always a judicial function). Indeed, the Constitution vests “[t]he judicial Power”
 9    solely in the federal courts, see U.S. Const. art. III, § 1, which includes “the duty of
10    interpreting and applying” the law, see Massachusetts v. Mellon, 262 U.S. 447, 488, 43
11    S.Ct. 597, 67 L.Ed. 1078 (1923). Put simply, a court is not entitled to delegate its
12    judicial power and related functions to the executive branch, especially when, as here,
13    the executive branch is an interested party in the pending dispute. See Interbake Foods,
14    637 F.3d at 501 (affirming refusal “to delegate” to an administrative law judge the
15    judiciary's “responsibility to decide the issue of privilege”); NLRB v. Detroit
16    Newspapers, 185 F.3d 602, 606 (6th Cir. 1999) (concluding that “district court had the
17    obligation ... to determine whether the ubpoenaed documents were protected by some
18    privilege, and had no discretion to delegate that duty”).
19          Here, the privilege assessment provisions of the filter protocol directly
20    contravened that nondelegation principle. Those provisions erroneously authorized the
21    executive branch — that is, the Filter Team — to make decisions on the attorney-client
22    privilege and the work-product doctrine. This was improper and violated Mr. Avenatti’s
23    rights as a client, as an attorney, and as a defendant, as well as those of countless of his
24    clients. A court cannot simply delegate its responsibility to decide privilege issues to
25    another government branch. See, e.g., Interbake Foods, 637 F.3d at 498, 500-01.
26    637 F.3d at 498, 500-01 (recognizing that court must decide privilege disputes); see also
27    In re The City of New York, 607 F.3d at 947 (observing that evaluating privilege claim
28
                                                    13
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 21 of 106 Page ID #:4228




 1    is a judicial function). And yet this is what the government led the magistrate judge to
 2    do in this case by way of their requests.
 3          To make matters worse, the privilege assessment provisions delegated judicial
 4    functions to non-lawyer members of the Filter Team, including litigation support
 5    personnel and computer forensic agents and personnel. On information and belief, this
 6    included non-attorneys and contract attorneys without the requisite experience. The
 7    Third Circuit has strongly criticized a similar protocol and explicitly ruled that
 8    nonlawyer federal agents could not make privilege determinations. See In re Search of
 9    Elec. Commc'ns, 802 F.3d 516, 530 & n.54 (3d Cir. 2015).
10          In addition to the separation of powers issues that arise from the filter protocol's
11    delegation of judicial functions to the Filter Team, there are other apparent legal
12    problems therewith. There is the possibility that a filter team — even if composed
13    entirely of trained lawyers — will make errors in privilege determinations and in
14    transmitting seized materials to an investigation or prosecution team. Indeed, this is
15    exactly what has transpired here with the transmission of at least 1,000 pages of
16    privileged material (and likely more) and subsequent review by the prosecution of
17    untold number of privileged documents.4 The Sixth Circuit recognized several years
18    ago that such filter teams present “reasonably foreseeable risks to privilege” and “have
19    been implicated ... in leaks of confidential information to prosecutors.” See In re Grand
20    Jury Subpoenas, 454 F.3d at 523 (explaining that a filter team might “have an interest in
21    preserving privilege, but it also possesses a conflicting interest in pursuing the
22    investigation, and ... some [filter] team attorneys will make mistakes or violate their
23    ethical obligations. It is thus logical to suppose that [filter] teams pose a serious risk to
24    holders of privilege.”). As the Sixth Circuit also emphasized, filter team errors can arise
25    from differences of opinion regarding privilege. See In re Grand Jury Subpoenas, 454
26

27          4
              As stated above, the defense is continuing to review the materials produced to the
      prosecution to determine the full extent of the improper disclosure and review of the privileged
28    materials.
                                                     14
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 22 of 106 Page ID #:4229




 1    F.3d at 523. In explaining that problem, the court elaborated that a filter team's members
 2    “might have a more restrictive view of privilege” than the subject of the search, given
 3    their prosecutorial interests in pursuing the underlying investigations. Id. That “more
 4    restrictive view of privilege” could cause privileged documents to be misclassified and
 5    erroneously provided to an investigation or prosecution team as in this case. Id. As
 6    aptly explained by the Sixth Circuit, when describing one infamous error as follows: “In
 7    United States v. Noriega, 764 F. Supp. 1480 (S.D. Fla. 1991), . . . the government's [filter]
 8    team missed a document obviously protected by attorney-client privilege, by turning over
 9    tapes of attorney-client conversations to members of the investigating team. This Noriega
10    incident points to an obvious flaw in the [filter] team procedure: the government's fox is
11    left in charge of the [law firm's] henhouse, and may err by neglect or malice, as well as by
12    honest differences of opinion. See In re Grand Jury Subpoenas, 454 F.3d at 523
13    (emphasis added). Here, the government, aided by the magistrate, purposely engineered
14    and implemented a protocol designed to do just this - place the government’s fox in
15    charge of Mr. Avenatti’s and his law firm’s henhouse - thus all but guaranteeing that
16    documents protected by the attorney-client privilege and work product doctrine would be
17    reviewed and erroneously provided to the prosecution. It is thus no surprise that this is
18    exactly what subsequently occurred.
19                 2.     The government and the magistrate judge prematurely and
20                        improperly authorized the Filter Team and its protocol in ex parte
21                        proceedings
22          As explained above, the government successfully pursued the appointment of the
23    Filter Team and the adoption of a protocol ex parte, with no notice to Mr. Avenatti or his
24    clients. This was a fundamental error and infringed on the rights of Mr. Avenatti as a
25    client, as a defendant, and as an attorney to thousands of clients, as well as Mr.
26    Avenatti’s clients themselves. Among other things, proceeding ex parte denied the
27    magistrate judge information as to the voluminous amount of the documents and
28
                                                     15
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 23 of 106 Page ID #:4230




 1    materials to be seized and reviewed, as well as details relating to the fact that millions of
 2    pages and documents unrelated to the scope of the investigation into Mr. Avenatti were
 3    going to rifled through by the government. Without presenting this information to the
 4    magistrate judge, the government should not have sought the appointment of the Filter
 5    Team or the protocol. And without first obtaining this information, the appointment of
 6    the Filter Team and its protocol by the magistrate judge was improper and failed to show
 7    adequate deference to the attorney-client privilege and work product doctrine.
 8          Moreover, the magistrate judge should have declined the government's ex parte
 9    invitations with respect to the Filter Team and insisted on conducting adversarial
10    proceedings on whether to authorize the Filter Team and the filter protocol as proposed
11    by the government. See, e.g., RSZ Holdings AVV v. PDVSA Petroleo S.A., 506 F.3d 350,
12    356 (4th Cir. 2007) (emphasizing that ex parte proceedings are “greatly disfavored”); In
13    re Ingram, 915 F. Supp. 2d 761, 763-64 (E.D. La. 2012) (assessing briefing from parties
14    on propriety of filter team). In subsequent contested proceedings, the judges could have
15    been fully informed about the relevant background of (i) Mr. Avenatti’s various lawyers
16    and his relationship with them, (ii) Eagan Avenatti, LLP and its clients, and (iii) the
17    volume and nature of the seized materials. In addition to Mr. Avenatti, the clients of
18    Eagan Avenatti, LLP and the other lawyers of the firm could have been heard by the
19    judge. All of this would have helped ensure that a proper procedure for review and
20    production was implemented and that the risk of privileged materials being produced
21    was all but eliminated. If the magistrate judge had conducted adversarial proceedings
22    after the searches but before approving the Filter Team and its protocol in this case, the
23    judges would have been fully informed of the materials that were seized. The judge
24    would then have heard from Mr. Avenatti, other lawyers from the firm, and possibly also
25    from the clients of the firm through their lawyers, before the Filter Team reviewed any
26    seized materials. In failing to conduct adversarial proceedings prior to authorizing the
27    Filter Team and its protocol, the magistrate judge prematurely granted the ex parte
28
                                                   16
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 24 of 106 Page ID #:4231




 1    requests of the Assistant United States Attorneys.
 2          Furthermore, in summarily approving the Filter Team and its protocol ex parte,
 3    the magistrate judge gave no indication that he had weighed any of the important legal
 4    principles that protect attorney-client relationships. Indeed, the filter protocol and
 5    warrants authorized government agents and prosecutors to rummage through
 6    approximately one hundred thousand of Mr. Avenatti’s email files, as well as over 1.9
 7    million other email files on the firm’s servers, and tens of thousands of other documents,
 8    many of which constituted work product of the firm and were protected from disclosure.
 9    The vast majority of these documents concerned other clients and other matters. The
10    court's authorization, at the urging of AUSAs Sagel and Andre, of such an extensive
11    review of client communications and lawyer discussions by government agents and
12    prosecutors was made in complete disregard of the attorney-client privilege, the work-
13    product doctrine, and the Sixth Amendment. See, e.g., Klitzman, Klitzman
14    & Gallagher v. Krut, 744 F.2d at 961 (criticizing seizures of client files from
15    law firm because government made no effort to limit seizures of firm's materials, and
16    thereby “trampl[ed]” on attorney-client privilege and work-product protections as to
17    all clients); United States v. Stewart, No. 1:02-cr-00396, 2002 WL 1300059, at *5,
18    *10 (S.D.N.Y. June 11, 2002) (explaining that search of lawyer's office raised Sixth
19    Amendment concerns and appointing special master where documents seized from law
20    firm were likely to contain privileged information relating to criminal defendants). The
21    magistrate judge committed clear error by failing to explicitly weigh and address the
22    foundational principles that protect attorney-client relationships.
23          In addition, as set forth above in the Statement of Facts, various privilege
24    assessment procedures contained in the warrants were woefully inadequate and improper
25    under the law. As but one example, the review provision allowing the Investigative
26    Team to unilaterally choose the “privilege words” to be applied to the search warrant
27    materials was especially dubious and placed the Investigative Team in a position to
28
                                                   17
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 25 of 106 Page ID #:4232




 1    predetermine what materials would be found to be privileged and which would be
 2    produced to the prosecution.
 3                 3.    Mr. Avenatti and others were entitled to proper notice of the warrants
 4                       and the magistrate’s directives relating to the Filter Team and the
 5                       protocol before any review occurred
 6          To compound the errors committed by the government and the magistrate, no
 7    effort was made by the government to properly and timely serve the warrants, the
 8    applications, or the provisions relating to the appointment of the Filter Team and the
 9    adoption of the protocol on Mr. Avenatti, his clients, the clients of Eagan Avenatti, LLP
10    and others as required. For instance, the government, in its application filed on May 23,
11    2019, informed the magistrate: “Attachment B to the proposed search warrant also sets
12    forth a procedure to allow EA LLP, AVENATTI, and/or others to seek the appointment
13    of a special master within seven days of the execution of the proposed search warrants.
14    [fn] Although the government does not believe that the appointment of a special master
15    would be necessary in this investigation, the government has included this provision to
16    ensure that any such request is handled in a timely manner and does not unnecessarily
17    delay IRS-CI’s ongoing criminal investigation.” Case 8:19-mj-00419-DUTY, Docket
18    No. 1, pp. 60-61. In its footnote, the government stated, “An identical provision was
19    included in Attachments B-1 through B-3 of the March 2019 warrants. To date, no
20    request for the appointment of a special master has been made following the execution of
21    the March 2019 warrants on March 25, 2019.” Id. at 61. The warrant issued by the
22    magistrate subsequently included the provision requested by the government requiring
23    that a request for a special master “must be filed with this Court within seven days of the
24    execution of this Search Warrant,” together with other requirements were such a request
25    to be made. See Case 8:19-mj-00419-DUTY, Docket No. 4, pp. xvii-xviii.
26          These facts evidence significant misconduct on the part of the government. First,
27    by default, any privilege review was required to be performed by the magistrate or a
28
                                                  18
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 26 of 106 Page ID #:4233




 1    special master appointed by the magistrate – not by the government (the executive
 2    branch), see infra. No prior “request” for a special master was “required” by anyone for
 3    this to occur. It was mandated by law. Second, the government’s statement to the
 4    magistrate that they did not believe that a special master was necessary was a deliberate
 5    and purposeful misstatement of the law designed to ensure that the government was
 6    improperly placed in charge of the privilege review – i.e. placed in charge of the
 7    henhouse. Third, the procedure requested by the government and subsequently included
 8    by the magistrate was fundamentally flawed because no provision was included to
 9    ensure that proper, timely notice was provided to Mr. Avenatti, his attorneys, his clients,
10    other attorneys of Eagan Avenatti, LLP, and other clients of the law firm so they could
11    request the appointment of a special master (although such a request was not required
12    under the law) and take appropriate action. Moreover, the government subsequently
13    undertook no efforts to properly and timely serve the applications and the warrants on
14    these parties, let alone within seven days of the execution of the warrants. Indeed, the
15    government kept the warrants under seal for months thereafter.
16          As a result, the government advocated for and engineered a provision in the search
17    warrants that they knew could never be utilized by Mr. Avenatti and others in a timely
18    manner (i.e. within seven days of the execution of the warrants) because Mr. Avenatti
19    and the others would not know about it until long after the time had expired and they had
20    lost their ability to request a special master. This was patently improper and
21    demonstrated an egregious disregard for the attorney-client privilege and Mr. Avenatti’s
22    rights and the rights of others, including their right to due process and their right to
23    protect their privileged information from review and disclosure.
24                 4.     Privileged documents should not have been produced to, let alone
25                        reviewed by, the prosecution team
26          For each of the reasons set forth above, the Filter Team should have never been
27    vested with the power to review any materials, make any privilege determinations and
28
                                                    19
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 27 of 106 Page ID #:4234




 1    produce materials to the prosecution team, especially with no prior judicial approval and
 2    oversight. Further, no privileged materials should have been reviewed by the
 3    prosecution. The government - the Filter Team and the prosecution - violated Mr.
 4    Avenatti’s rights, and the rights of others, by doing so.
 5          E.     Mr. Avenatti Is Entitled to Have a Magistrate Judge or Special Master
 6                 Conduct a Proper Review
 7          In light of the facts and law as detailed above and the failures of the Filter Team
 8    and the prosecution, Mr. Avenatti and others with a vested interest in the materials are
 9    entitled to have a proper and through review of the materials conducted by a magistrate
10    judge, or a special master, with ultimate determinations made by a magistrate judge. In
11    the interim, all materials and documents previously produced by the Filter Team should
12    be disgorged by the prosecution. The defense has requested that no further review of the
13    materials occur by the Filter Team and the prosecution, but that request has been refused.
14          Any argument by the government that a review by a magistrate of seized materials
15    will unduly delay the government's investigations and the trial in this case should be
16    rejected. As the Fourth Circuit held in an analogous case just last year:
17

18
            The government chose to proceed by securing a search warrant for the Law
            Firm and seeking and obtaining the magistrate judge's approval of the Filter
19          Protocol. The government should have been fully aware that use of a filter
20
            team in these circumstances was ripe for substantial legal challenges, and
            should have anticipated that those challenges could delay its investigations.
21          And, in any event, delay in the government's investigations here does not
22          outweigh the harm to the Law Firm and its clients caused by the Filter
            Team's review.
23

24    In re Search Warrant Issued June 13, 2019, 942 F.3d at 181-82 (citing In re Grand Jury
25    Subpoenas, 454 F.3d at 523-24). The result here should be no different. It was the
26    government’s choice to proceed in the manner they did. They should not now be
27    rewarded for their malfeasance.
28
                                                   20
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 28 of 106 Page ID #:4235




 1           Moreover, the government should be supportive of ensuring that a proper review
 2    is conducted and that justice is done. As the Fourth Circuit correctly observed:
 3

 4
             Due to the appearances of unfairness caused by the Filter Team, and in view
             of the other problems associated with the Filter Team, it is surprising that
 5           the government has so vigorously supported it. We simply observe that
 6
             prosecutors have a responsibility to not only see that justice is done, but to
             also ensure that justice appears to be done. See In re Search Warrant for
 7           Law Offices, 153 F.R.D. at 59 (“The appearance of [j]ustice must be served,
 8           as well as the interests of [j]ustice.”). Federal agents and prosecutors
             rummaging through law firm materials that are protected by attorney-client
 9           privilege and the workproduct doctrine is at odds with the appearance of
10           justice.

11
      In re Search Warrant Issued June 13, 2019, 942 F.3d at 183.
12
             F.       Mr. Avenatti Is Entitled to An Evidentiary Hearing and Discovery
13
                      Relating to the Filter Team’s Review of Materials and Productions to
14
                      the Prosecution Team, As Well as the Prosecution Team’s Review and
15
                      Use of Such Materials
16
             The defense is entitled to an evidentiary hearing and discovery concerning the
17
      Filter Team’s review of the search warrant materials and their subsequent productions to
18
      the prosecution, as well as the prosecution team’s review and use of protected materials.
19
      Only then can the defense determine whether to seek the disqualification of the
20
      prosecution team, dismissal of one or more charges in the indictment, and/or other
21
      relief.5
22
             Among other things and at a minimum, the defense is entitled to statements under
23
      oath, under cross-examination, relating to how the privilege review was conducted, when
24
      and by whom; what documents were produced to the prosecution and when; what
25
      documents were reviewed by the prosecution, by whom, and for how long; what other
26

27

28           5
                 The defense expressly reserves all rights in this regard.
                                                         21
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 29 of 106 Page ID #:4236




 1    privileged materials and documents have been produced and reviewed; how such
 2    documents have been utilized by the prosecution; whether any other potentially
 3    privileged or protected documents were provided to the prosecution team; and why the
 4    defense was not notified until early September that privileged materials had been
 5    produced even though the Filter Team and the prosecution knew of the issue months
 6    prior in mid-May.
 7          The defense and the Court must also be assured that no other privileged or
 8    potentially privileged materials were provided to the prosecution team at any point in
 9    time during this case. The defense has made inquiries to the Filter Team and the
10    prosecution relating to these issues, but those inquiries have been largely ignored.
11    IV.   CONCLUSION
12          For each of the reasons set forth above, Mr. Avenatti respectfully requests that the
13    Court grant the motion.
14

15    Dated: September 14, 2020              Respectfully submitted,
16
                                             /s/ H. Dean Steward
                                             H. DEAN STEWARD
17

18
                                             Attorney for Defendant
                                             MICHAEL JOHN AVENATTI
19

20

21

22

23

24

25

26

27

28
                                                  22
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 30 of 106 Page ID #:4237




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26                                       EXHIBIT A
27

28
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page311of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:291
                                                                           #:4238
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page322of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:292
                                                                           #:4239
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page333of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:293
                                                                           #:4240
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page344of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:294
                                                                           #:4241
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page355of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:295
                                                                           #:4242
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page366of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:296
                                                                           #:4243
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page377of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:297
                                                                           #:4244
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page388of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:298
                                                                           #:4245
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00243-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page399of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:299
                                                                           #:4246
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page40
                                                           10ofof106
                                                                  25 Page ID #:300
                                                                             #:4247
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page41
                                                           11ofof106
                                                                  25 Page ID #:301
                                                                             #:4248
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page42
                                                           12ofof106
                                                                  25 Page ID #:302
                                                                             #:4249
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page43
                                                           13ofof106
                                                                  25 Page ID #:303
                                                                             #:4250
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page44
                                                           14ofof106
                                                                  25 Page ID #:304
                                                                             #:4251
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page45
                                                           15ofof106
                                                                  25 Page ID #:305
                                                                             #:4252
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page46
                                                           16ofof106
                                                                  25 Page ID #:306
                                                                             #:4253
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page47
                                                           17ofof106
                                                                  25 Page ID #:307
                                                                             #:4254
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page48
                                                           18ofof106
                                                                  25 Page ID #:308
                                                                             #:4255
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page49
                                                           19ofof106
                                                                  25 Page ID #:309
                                                                             #:4256
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page50
                                                           20ofof106
                                                                  25 Page ID #:310
                                                                             #:4257
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page51
                                                           21ofof106
                                                                  25 Page ID #:311
                                                                             #:4258
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page52
                                                           22ofof106
                                                                  25 Page ID #:312
                                                                             #:4259
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page53
                                                           23ofof106
                                                                  25 Page ID #:313
                                                                             #:4260
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page54
                                                           24ofof106
                                                                  25 Page ID #:314
                                                                             #:4261
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00243-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page55
                                                           25ofof106
                                                                  25 Page ID #:315
                                                                             #:4262
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 56 of 106 Page ID #:4263




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26                                       EXHIBIT B
27

28
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page571of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:291
                                                                           #:4264
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page582of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:292
                                                                           #:4265
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page593of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:293
                                                                           #:4266
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page604of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:294
                                                                           #:4267
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page615of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:295
                                                                           #:4268
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page626of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:296
                                                                           #:4269
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page637of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:297
                                                                           #:4270
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page648of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:298
                                                                           #:4271
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00244-DUTY
                       Document
                          Document
                                286 3Filed
                                       Filed
                                           09/14/20
                                             03/24/19Page
                                                      Page659of
                                                             of106
                                                                25 Page
                                                                   PageID
                                                                        ID#:299
                                                                           #:4272
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page66
                                                           10ofof106
                                                                  25 Page ID #:300
                                                                             #:4273
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page67
                                                           11ofof106
                                                                  25 Page ID #:301
                                                                             #:4274
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page68
                                                           12ofof106
                                                                  25 Page ID #:302
                                                                             #:4275
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page69
                                                           13ofof106
                                                                  25 Page ID #:303
                                                                             #:4276
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page70
                                                           14ofof106
                                                                  25 Page ID #:304
                                                                             #:4277
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page71
                                                           15ofof106
                                                                  25 Page ID #:305
                                                                             #:4278
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page72
                                                           16ofof106
                                                                  25 Page ID #:306
                                                                             #:4279
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page73
                                                           17ofof106
                                                                  25 Page ID #:307
                                                                             #:4280
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page74
                                                           18ofof106
                                                                  25 Page ID #:308
                                                                             #:4281
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page75
                                                           19ofof106
                                                                  25 Page ID #:309
                                                                             #:4282
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page76
                                                           20ofof106
                                                                  25 Page ID #:310
                                                                             #:4283
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page77
                                                           21ofof106
                                                                  25 Page ID #:311
                                                                             #:4284
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page78
                                                           22ofof106
                                                                  25 Page ID #:312
                                                                             #:4285
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page79
                                                           23ofof106
                                                                  25 Page ID #:313
                                                                             #:4286
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page80
                                                           24ofof106
                                                                  25 Page ID #:314
                                                                             #:4287
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00244-DUTY
                       Document
                          Document
                                2863 Filed
                                      Filed09/14/20
                                            03/24/19 Page
                                                      Page81
                                                           25ofof106
                                                                  25 Page ID #:315
                                                                             #:4288
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 82 of 106 Page ID #:4289




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26                                       EXHIBIT C
27

28
           Case
            Case8:19-cr-00061-JVS
                  8:19-mj-00419-DUTY
                                  Document
                                     Document
                                           286 4Filed
                                                  Filed
                                                      09/14/20
                                                        05/24/19Page
                                                                 Page831of
                                                                        of106
                                                                           23 Page
                                                                              PageID
                                                                                   ID#:484
                                                                                      #:4290
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)



                                             UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                    Central District of California

                         In the Matter of the Search of                             )
                 (Briefly describe the property to be searched or identify the      )
                                 person by name and address)                        )       Case No. 8:19-MJ-419
                                                                                    )
          Ten Digital Devices in the Custody of the Internal                        )
          Revenue Service – Criminal Investigation                                  )
                                                                                    )
                                                                                    )

                                                     SEARCH AND SEIZURE WARRANT
To:      Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference.

         YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
           for       days (not to exceed 30)               until, the facts justifying, the later specific date of                                 .


Date and time issued:            May 24, 2019, at 11:30 am                                         DOUGLAS F. McCORMICK
                                                                                                                Judge’s signature

City and state:             Santa Ana, CA                                                  United States Magistrate Judge Douglas F. McCormick
                                                                                                              Printed name and title

AUSAs: Julian L. André (213.894.6683) & Brett A. Sagel (714.338.3598)
           Case
            Case8:19-cr-00061-JVS
                  8:19-mj-00419-DUTY
                                  Document
                                     Document
                                           286 4Filed
                                                  Filed
                                                      09/14/20
                                                        05/24/19Page
                                                                 Page842of
                                                                        of106
                                                                           23 Page
                                                                              PageID
                                                                                   ID#:485
                                                                                      #:4291
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page853of
                                                             of106
                                                                23 Page
                                                                   PageID
                                                                        ID#:486
                                                                           #:4292



                                 ATTACHMENT A

 PROPERTY TO BE SEARCHED
       The following digital devices (the “SUBJECT DEVICES”) or

 forensic images thereof, which are currently maintained in the

 custody of the Internal Revenue Service-Criminal Investigation

 (“IRS-CI”) in Los Angeles and Santa Ana, California:

       1.    Dell PowerEdge R410, bearing serial number 52RKCK1,

 obtained by IRS-CI from MixinIT via consent from the court-

 appointed receiver for Eagan Avenatti LLP (“EA LLP”) on or about

 April 4, 2019 (“SUBJECT DEVICE 1”);

       2.    Dell PowerEdge R710, bearing serial number 2GMPCK1,

 obtained by IRS-CI from MixinIT via consent from the court-

 appointed receiver for EA LLP on or about April 4, 2019

 (“SUBJECT DEVICE 2”);

       3.    HP ProLiant DL380 G7, bearing serial number A1979827,

 obtained by IRS-CI from MixinIT via consent from the court-

 appointed receiver for EA LLP on or about April 4, 2019

 (“SUBJECT DEVICE 3”);

       4.    HP ProLiant DL380 G7, bearing serial number A1979828,

 obtained by IRS-CI from MixinIT via consent from the court-

 appointed receiver for EA LLP on or about April 4, 2019

 (“SUBJECT DEVICE 4”);

       5.    HP ProLiant DL380 G7, bearing serial number A1884814,

 obtained by IRS-CI from MixinIT via consent from the court-

 appointed receiver for EA LLP on or about April 4, 2019

 (“SUBJECT DEVICE 5”);
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page864of
                                                             of106
                                                                23 Page
                                                                   PageID
                                                                        ID#:487
                                                                           #:4293



         6.    HP ProLiant DL160 G6, bearing serial number

 MXQ9520ABM, obtained by IRS-CI from MixinIT via consent from the

 court-appointed receiver for EA LLP on or about April 4, 2019

 (“SUBJECT DEVICE 6”);

         7.    A black USB drive marked “27989,” which was seized by

 law enforcement agents from AVENATTI on March 25, 2019.             IRS-CI

 obtained the forensic image of the digital device from the

 United States Attorney’s Office for the Southern District of New

 York (“SDNY USAO”) on or about May 22, 2019 (“SUBJECT DEVICE

 7”);

         8.    A blue and silver USB drive marked “RAEN,” which was

 seized by law enforcement agents from AVENATTI on March 25,

 2019.    IRS-CI obtained the forensic image of the digital device

 from the SDNY USAO on or about May 22, 2019 (“SUBJECT DEVICE

 8”);

         9.    A silver and purple USB drive marked “8025328,” which

 was seized by law enforcement agents from VENATTI on March 25,

 2019.    IRS-CI obtained the forensic image of the digital device

 from the SDNY USAO on or about May 22, 2019 (“SUBJECT DEVICE

 9”); and

         10.   A compact disc containing scanned copies of

 miscellaneous documents that were seized by law enforcement

 agents from AVENATTI’s briefcase on March 25, 2019.            The SDNY

 USAO scanned the documents and placed them on the disc and

 provided the disc to IRS-CI on or about May 17, 2019 (“SUBJECT

 DEVICE 10”) (collectively, the “SUBJECT DEVICES”).




                                       ii
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page875of
                                                             of106
                                                                23 Page
                                                                   PageID
                                                                        ID#:488
                                                                           #:4294



       SUBJECT DEVICES 1 through 6 are currently held in the

 custody of IRS-CI in Los Angeles, California.           SUBJECT DEVICES 7

 through 10 are currently held in the custody of IRS-CI in Santa

 Ana, California.




                                      iii
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page886of
                                                             of106
                                                                23 Page
                                                                   PageID
                                                                        ID#:489
                                                                           #:4295



                                 ATTACHMENT B
 I.    ITEMS TO BE SEIZED
       1.    The items to be seized are evidence, contraband,

 fruits, and/or instrumentalities of violations of 26 U.S.C.

 § 7201 (attempt to evade or defeat tax); 26 U.S.C. § 7202

 (willful failure to collect or pay over tax); 26 U.S.C. § 7203

 (willful failure to pay tax or file return); 26 U.S.C. § 7212

 (interference with administration of internal revenue laws); 18

 U.S.C. § 152 (concealment of assets in bankruptcy); 18 U.S.C.

 § 157 (bankruptcy fraud); 18 U.S.C. § 1028A (aggravated identity

 theft); 18 U.S.C. § 1343 (wire fraud); 18 U.S.C. § 1344 (bank

 fraud); and 18 U.S.C. § 1957 (money laundering) (the “Subject

 Offenses”), namely:

             a.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the ownership of Global Baristas US, LLC (“GBUS”); Global

 Baristas, LLC (“GB LLC”); GB Autosport, LLC (“GB Auto”); GB

 Hospitality LLC (“GB Hospitality”); Doppio Inc. (“Doppio”);

 Eagan Avenatti LLP (“EA LLP”); Avenatti & Associates, APC

 (“A&A”); and Augustus LLP (collectively, the “Subject

 Entities”).

             b.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 Michael J. Avenatti’s (“AVENATTI”) control or management of any

 of the Subject Entities and/or The X-Law Group, PC (“X-Law

 Group”).




                                       i
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page897of
                                                             of106
                                                                23 Page
                                                                   PageID
                                                                        ID#:490
                                                                           #:4296



             c.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the organizational or management structure of any of the Subject

 Entities and/or X-Law Group.

             d.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the finances of any of the Subject Entities, including assets,

 income, liabilities, accounts receivable, accounts payable, and

 expenses.

             e.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the personal finances of Michael Avenatti (“AVENATTI”),

 including information relating to AVENATTI’s assets, debts,

 income, expenses, and net worth.

             f.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the accounting records for AVENATTI and/or any of the Subject

 Entities, including any Microsoft Dynamics NAV, QuickBooks, or

 other electronic accounting data, files, or records.

             g.    Records, documents, programs, applications, or

 materials from January 201 through March 25, 2019, relating to

 any financial transactions, including any proposed or potential

 financial transactions, involving any of the Subject Entities,

 and/or AVENATTI.

             h.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 any payments, checks, credits, wire transfers, commodities,



                                       ii
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page908of
                                                             of106
                                                                23 Page
                                                                   PageID
                                                                        ID#:491
                                                                           #:4297



 services, or other things of value paid, provided, delivered, or

 transferred, directly or indirectly, to AVENATTI and/or any of

 the Subject Entities.

             i.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 any financial relationship between AVENATTI and/or any of the

 Subject Entities on one hand and X-Law Group and/or F.M. on the

 other hand.

             j.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 financial decisions AVENATTI and/or J.R. made on behalf of any

 of the Subject Entities, including decisions to authorize

 payments on behalf of any of the Subject Entities and transfer

 money to or from any of the Subject Entities.

             k.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 communications between AVENATTI and/or J.R. and any financial

 institution regarding the transfer of funds to or from any

 account associated with AVENATTI and/or any of the Subject

 Entities.

             l.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 any loans or other financing agreements, including any proposed

 or potential loans or other financing agreements, involving any

 of the Subject Entities and/or AVENATTI.




                                      iii
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page919of
                                                             of106
                                                                23 Page
                                                                   PageID
                                                                        ID#:492
                                                                           #:4298



             m.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the payroll obligations of the Subject Entities.

             n.    Non-privileged records, documents, programs,

 applications, or materials from January 2011 through March 25,

 2019, relating to the federal, state, and/or local tax

 obligations, tax returns, tax liabilities, or tax payments of

 any of the Subject Entities and/or AVENATTI.

             o.    Non-privileged records, documents, programs,

 applications, or materials from January 2011 through March 25,

 2019, relating to any liens, levies, garnishments, judgments,

 encumbrances, or tax-related investigations or actions

 associated with any of the Subject Entities and/or AVENATTI.

             p.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 attorneys’ fees or costs earned or collected by EA LLP, A&A,

 and/or AVENATTI, including attorney-client fee contracts,

 engagement letters, fee agreements, cost-sharing agreements,

 fee-sharing agreements, settlement agreements, and client

 billing records, but excluding any such records relating to the

 representations of Stephanie Clifford or Julie Swetnick.

             q.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 any of the Subject Entities’ and/or AVENATTI’s contractual

 relationships, including drafts and final versions of any

 executed, proposed, or potential contracts and agreements, bills

 of sale, correspondence regarding payments, and correspondence



                                       iv
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page92
                                                           10ofof106
                                                                  23 Page ID #:493
                                                                             #:4299



 regarding the cancellation or modification of contracts and/or

 agreements.

              r.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 any of the Subject Entities’ and/or AVENATTI’s bank account

 information.

              s.    Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the physical whereabouts of AVENATTI, and/or J.R., including

 calendars and calendar entries.

              t.    Records, documents, programs, applications, or

 materials from April 1, 2011, to March 25, 2019, relating to

 AVENATTI and/or EA LLP’s representation of Client 1, including

 the approximately $4 million settlement payment that was

 transferred to one of EA LLP’s California Bank & Trust attorney

 trust account in or around January 2015.

              u.    Records, documents, programs, applications, or

 materials from December 2016 to March 25, 2019, relating to

 AVENATTI and/or EA LLP’s representation of Client 2, including

 the approximately $2.75 million settlement payment that was

 transferred to one of EA LLP’s California Bank & Trust attorney

 trust account in or around January 2017.

              v.    Records, documents, programs, applications, or

 materials relating to an agreement to purchase and the purchase

 of a private Honda jet from Honda Aircraft Company LLC and/or

 the funds used to purchase the private Honda jet.




                                        v
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page93
                                                           11ofof106
                                                                  23 Page ID #:494
                                                                             #:4300



              w.    Records, documents, programs, applications, or

 materials from January 1, 2014, to March 25, 2019, relating to

 AVENATTI and/or EA LLP’s representation of Client 3, including

 the approximately $1.6 million settlement payment that was

 transferred to one of AVENATTI’s City National Bank attorney

 trust account in or around January 2018.

              x.    Records, documents, programs, applications, or

 materials from January 1, 2017, to March 25, 2019, relating to

 AVENATTI’s, EA LLP’s, X-Law Group, and/or F.M.’s representation

 of Client 4 and Client 5, including the approximately $8,146,288

 payment that was transferred to one of AVENATTI’s City National

 Bank attorney trust accounts in or around March 2018.

              y.    Non-privileged records, documents, programs,

 applications, or materials from March 7, 2013, to March 25,

 2019, relating to the settlement of litigation against the

 National Football League (“NFL”) relating to the 2011 Super Bowl

 (the “Super Bowl Litigation”), including documents reflecting

 settlement payments, attorney fees, costs, expenses, and the

 distribution of settlement proceeds to EA LLP, AVENATTI, and any

 of EA LLP or AVENATTI’s clients in the Super Bowl Litigation.

              z.    Records, documents, programs, applications, or

 materials from January 2013 through March 25, 2019, relating to

 the payroll and tax preparation services that Paychex provided

 to EA LLP and/or A&A, including any records, documents,

 programs, applications, or materials relating to changes in the

 payroll and tax services to be provided by Paychex.




                                        vi
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page94
                                                           12ofof106
                                                                  23 Page ID #:495
                                                                             #:4301



              aa.   Records, documents, programs, applications, or

 materials from January 2013 through March 25, 2019, relating to

 the payroll and tax preparation services that Ceridian HCM Inc.

 (“Ceridian”) provided to GBUS, including any records, documents,

 programs, applications, or materials relating to changes in the

 payroll and tax services to be provided by Ceridian.

              bb.   Records, documents, programs, applications, or

 materials from January 2013 through March 25, 2019, relating to

 the sale or purchase of TC Global, Inc. or Tully’s Coffee.

              cc.   Records, documents, programs, applications, or

 materials from January 2013 through March 25, 2019, relating to

 the purchase or sale, including any proposed or attempted

 purchase or sale, of GBUS, GB LLC, or Doppio.

              dd.   Records, documents, programs, applications, or

 materials from January 2013 through March 25, 2019, relating to

 the value of GBUS or GB LLC.

              ee.   Records, documents, programs, applications, or

 materials from January 2013 through March 25, 2019, relating to

 GBUS’s and GB LLC’s merchant credit card processing accounts

 (the “merchant accounts”), including contracts, agreements,

 account applications, and correspondence regarding changes to

 the merchant accounts.

              ff.   Records, documents, programs, applications, or

 materials from January 2018 through March 25, 2019, relating to

 creation, formation, business purpose, ownership agreement,

 finances, of Augustus LLP.




                                       vii
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page95
                                                           13ofof106
                                                                  23 Page ID #:496
                                                                             #:4302



              gg.   Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 the sale, rental, lease, purchase, maintenance, renovation, or

 remodeling of any of AVENATTI’s residences, including his

 residences in Newport Beach, California; Laguna Beach,

 California; and Los Angeles, California.

              hh.   Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 continuing legal education (“CLE”) courses taken by AVENATTI,

 including any professional responsibility CLE courses, ethics

 CLE courses, or tax CLE courses.

              ii.   Records, documents, programs, applications, or

 materials from January 2011 through March 25, 2019, relating to

 any of the Subject Entities’ employee handbooks or manuals,

 employment contracts, compensation records, and employee lists.

              jj.   Records, documents, programs, applications, or

 materials relating to any locations or services used by AVENATTI

 and/or any of the Subject Entities to store physical or

 electronic records.

              kk.   With respect to any SUBJECT DEVICE containing

 evidence falling within the scope of the foregoing categories of

 items to be seized:

                    i.    evidence of who used, owned, or controlled

 the device at the time the things described in this warrant were

 created, edited, or deleted, such as logs, registry entries,

 configuration files, saved usernames and passwords, documents,




                                       viii
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page96
                                                           14ofof106
                                                                  23 Page ID #:497
                                                                             #:4303



 browsing history, user profiles, e-mail, e-mail contacts, chat

 and instant messaging logs, photographs, and correspondence;

                    ii.     evidence of the presence or absence of

 software that would allow others to control the device, such as

 viruses, Trojan horses, and other forms of malicious software,

 as well as evidence of the presence or absence of security

 software designed to detect malicious software;

                    iii. evidence of the attachment of other devices;

                    iv.     evidence of counter-forensic programs (and

 associated data) that are designed to eliminate data from the

 device;

                    v.      evidence of the times the device was used;

                    vi.     passwords, encryption keys, and other access

 devices that may be necessary to access the device;

                    vii. applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and

 manuals, that may be necessary to access the device or to

 conduct a forensic examination of it;

                    viii.        records of or information about

 Internet Protocol addresses used by the device;

                    ix.     records of or information about the device’s

 Internet activity, including firewall logs, caches, browser

 history and cookies, “bookmarked” or “favorite” web pages,

 search terms that the user entered into any Internet search

 engine, and records of user-typed web addresses.

       2.     As used herein, the terms “records,” “documents,”

 “correspondence,” “programs,” “applications,” and “materials”



                                        ix
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page97
                                                           15ofof106
                                                                  23 Page ID #:498
                                                                             #:4304



 include records, documents, correspondence, programs,

 applications, and materials created, modified, or stored in any

 form, including in digital form on any digital device and any

 forensic copies thereof.

 II.   SEARCH PROCEDURES FOR HANDLING POTENTIALLY PRIVILEGED
       INFORMATION ON THE SUBJECT DEVICES
       3.     In searching the SUBJECT DEVICES (including the

 forensic copies thereof), the following procedures will be

 followed at the time of the search in order to avoid unnecessary

 disclosures of any privileged attorney-client communications or

 attorney work product.

       4.     Law enforcement personnel conducting the investigation

 and search and other individuals assisting law enforcement

 personnel in the search (the “Investigation Team”) have already

 obtained custody of the SUBJECT DEVICES, which are capable of

 containing evidence of the Subject Offenses, or capable of

 containing data falling within the scope of the items to be

 seized.    The Investigation Team shall facilitate the transfer of

 the SUBJECT DEVICES to the “Privilege Review Team” (previously

 designated individuals not participating in the investigation of

 the case).     The Privilege Review Team, including a Privilege

 Review Team Assistant United States Attorney (“PRTAUSA”) or

 PRTAUSAs, will then review the SUBJECT DEVICES as set forth

 herein.    The Investigation Team will review only data from the

 SUBJECT DEVICES that has been released by the Privilege Review

 Team to the Investigation Team.




                                        x
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page98
                                                           16ofof106
                                                                  23 Page ID #:499
                                                                             #:4305



       5.     The Privilege Review Team will, in their discretion,

 either search each SUBJECT DEVICE where it is currently located

 or transport it to an appropriate law enforcement laboratory or

 similar facility to be searched at that location.

       6.      The Privilege Review Team and the Investigation Team

 shall complete the search discussed herein as soon as is

 practicable but not more than 180 days from the date of

 execution of the warrant.        The government will not search the

 SUBJECT DEVICES beyond this 180-day period without obtaining an

 extension of time order from the Court.

       7.     The Investigation Team will provide the Privilege

 Review Team and/or appropriate litigation support personnel 29
 with a list of “scope key words” to search for on the digital

 devices, to include words relating to the items to be seized as

 detailed above.      The Privilege Review Team will conduct an

 initial review of the SUBJECT DEVICES using the scope key words,

 and by using search protocols specifically chosen to identify

 documents and data that appear to be within the scope of the
 warrant.     The Privilege Review Team may also do a more detailed

 quality check of this data and the results of this initial

 review, to ensure that the key word search is effective.

 Documents and data that are identified by this initial review,

 after quality check, as not within the scope of the warrant will


       29
        Litigation support personnel and computer forensics
 agents or personnel, including IRS Computer Investigative
 Specialists, are authorized to assist both the Privilege Review
 Team and the Investigation Team in processing, filtering, and
 transferring documents and data seized during the execution of
 the warrant.


                                        xi
Case
 Case8:19-cr-00061-JVS
      8:19-mj-00419-DUTY
                       Document
                          Document
                                2864 Filed
                                      Filed09/14/20
                                            05/24/19 Page
                                                      Page99
                                                           17ofof106
                                                                  23 Page ID #:500
                                                                             #:4306



 be maintained under seal and not further reviewed absent

 subsequent authorization.

       8.     The Investigation Team will also provide the Privilege

 Review Team with a list of “privilege key words” to search for

 among the documents and data that are identified by the initial

 review and quality check described above as appearing to fall

 within the scope of the warrant, to include specific words

 associated with AVENATTI, J.R., F.M., and any of the following

 law firms (a) EA LLP; (b) A&A; (c) X-Law Group; (d) Foster

 Pepper PLLC; (e) Osborn Machler PLLC; (f) Eisenhower Carlson

 PLLC; (g) Talmadge/Fitzpatrick/ Tribe, PPLC; (h) The Brager Tax

 Law Group; (i) SulmeyerKupetz; (j) Baker & Hostetler LLP;

 (k) Shulman Hodges & Bastian LLP; (l) Legal & Tax Consulting

 Group; (m) Pachulski Stang Ziehl & Jones LLP; (n) Foley &

 Lardner LLP; (o) Raines Feldman, LLP; and (p) Pansky Markle

 Attorneys at Law.       The privilege key words shall also include

 the above referenced law firms’ domain names and lawyers’ email

 addresses, and generic words such as “privileged,” “work

 product.”     The Privilege Review Team will conduct a review of

 these documents and data using the privilege key words, and by

 using search protocols specifically chosen to identify documents

 and data containing potentially privileged information.

 Documents or data which are identified by this review as not

 potentially privileged may be given to the Investigation Team.

       9.     Documents or data that the privilege key word searches

 identify as potentially privileged will be reviewed by a

 Privilege Review Team member to confirm that they contain



                                       xii
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page100
                                                           18of
                                                              of106
                                                                23 Page
                                                                    PageID
                                                                         ID#:501
                                                                            #:4307



  potentially privileged information.         Documents or data that are

  determined by this review not to be potentially privileged may

  be given to the Investigation Team.         Documents or data that are

  determined by this review to be potentially privileged will be

  given to the United States Attorney’s Office for further review

  by a PRTAUSA.     Documents or data identified by the PRTAUSA after

  review as not potentially privileged may be given to the

  Investigation Team.      If, after review, the PRTAUSA determines it

  to be appropriate, the PRTAUSA may apply to the court for a

  finding with respect to particular documents or data that no

  privilege, or an exception to the privilege, applies.            Documents

  or data that are the subject of such a finding may be given to

  the Investigation Team.

        10.   Documents or data identified by the PRTAUSA(s) after

  review as privileged (that are not subject to a finding by a

  court of no privilege or an exception to the privilege) or

  potentially privileged and outside the scope of the items to be

  seized shall be segregated and sealed together in an enclosure,

  the outer portion of which will be marked as containing

  potentially privileged information, and maintained by the

  investigative agency.      Such data or documents shall not be

  accessible by or given to the Investigation Team at any time

  absent authorization of the Court.         However, the Privilege

  Review Team may, in its discretion, store the privileged and

  potentially privileged data and documents in a folder or a set

  of folders in a document review platform database, such as

  Relativity or Eclipse, that remains inaccessible to the



                                      xiii
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page101
                                                           19of
                                                              of106
                                                                23 Page
                                                                    PageID
                                                                         ID#:502
                                                                            #:4308



  Investigation Team.      The Privilege Review Team’s access to this

  separate document review platform database shall cease upon

  expiration of the warrant.       However, litigation support

  personnel from the United States Attorney’s Office, United

  States Department of Justice, and/or the investigating agency

  may continue to access this separately-maintained document

  review database for the purpose of database maintenance.

        11.   The Investigation Team will search only the documents

  and data that the Privilege Review Team provides to the

  Investigation Team at any step listed above in order to locate

  documents and data that are within the scope of the search

  warrant.    The Investigation Team does not have to wait until the

  entire privilege review is concluded to begin its review for

  documents and data that are within the scope of the search

  warrant.    The Privilege Review Team may also conduct the search

  for documents and data within the scope of the search warrant if

  that is more efficient.       This second “scope” review is intended

  only to ensure that the initial scope key word review

  successfully eliminated data outside the scope of the search

  warrant from seizure.

        12.   The Privilege Review Team will segregate any

  identifiable documents and/or data that it discovers during the

  search of the Subject Devices relating to Stephanie Clifford v.
  Donald J. Trump, No. 2:18-CV-2217-SJO-FFM (C.D. Cal.), the

  representation of Stephanie Clifford, and/or the representation

  of Julie Swetnick.      Such documents and/or data will be

  maintained under seal by the investigating agency without



                                       xiv
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page102
                                                           20of
                                                              of106
                                                                23 Page
                                                                    PageID
                                                                         ID#:503
                                                                            #:4309



  further review as set forth in paragraphs 7 and 10 above absent

  subsequent authorization from the Court.          This provision,

  however, shall not preclude the Privilege Review Team or

  Investigation Team from reviewing financial and accounting

  records covered by paragraphs 1.d, 1.f, 1.g, and 1.r above,

  which reference the representations of Ms. Clifford or Ms.

  Swetnick.

        13.   To the extent that any documents and/or data covered

  by paragraph 1.p above, such as attorney-client fee contracts,

  engagement letters, and client billing records, contain

  information that is potentially protected by the attorney-client

  privileged or the attorney-work-product doctrine, the Privilege

  Review Team shall redact all such potentially privileged

  information from the documents or data before releasing the

  documents and/or data to the Investigation Team unless the

  specific client agrees to waive the attorney-client privilege.

        14.   If, upon review, a member of the Investigation Team

  determines that a document or data appears to contain

  potentially privileged information, the Investigation Team

  member shall discontinue its review of the document or data and

  shall immediately notify a member of the Privilege Review Team.

  The Investigation Team member may record identifying information

  regarding the potentially privileged document or data that is

  reasonably necessary to identify the document or data for the

  Privilege Review Team.      The Investigation Team shall not further

  review any documents or data that appears to contain such

  potentially privileged information until after the Privilege



                                       xv
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page103
                                                           21of
                                                              of106
                                                                23 Page
                                                                    PageID
                                                                         ID#:504
                                                                            #:4310



  Review Team has completed its review of the additional

  potentially privileged information discovered by the

  Investigation Team member.

        15.   In performing the reviews, both the Privilege Review

  Team and the Investigation Team may:

              a.    search for and attempt to recover deleted,

  “hidden,” or encrypted data;

              b.    use tools to exclude normal operating system

  files and standard third-party software that do not need to be

  searched; and

              c.    use forensic examination and searching tools,

  such as “EnCase,” “FTK” (Forensic Tool Kit), Nuix, Axiom,

  Relativity, and Eclipse, which tools may use hashing and other

  sophisticated techniques.

        16.   If either the Privilege Review Team or the

  Investigation Team, while searching a SUBJECT DEVICE encounters

  immediately apparent contraband or other evidence of a crime

  outside the scope of the items to be seized, they shall

  immediately discontinue the search of that device pending

  further order of the Court and shall make and retain notes

  detailing how the contraband or other evidence of a crime was

  encountered, including how it was immediately apparent

  contraband or evidence of a crime.

        17.   If the search determines that a SUBJECT DEVICES does

  contain data falling within the list of items to be seized, the

  government may make and retain copies of such data, and may

  access such data at any time.



                                       xvi
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page104
                                                           22of
                                                              of106
                                                                23 Page
                                                                    PageID
                                                                         ID#:505
                                                                            #:4311



        18.   The government may retain the SUBJECT DEVICES

  (including any forensic copy thereof), which have already been

  obtained by the Investigation Team, but may not access data

  falling outside the scope of the other items to be seized (after

  the time for searching the device has expired) on the SUBJECT

  DEVICES absent further court order.

        19.   After the completion of the search of the SUBJECT

  DEVICES, the government shall not access digital data falling

  outside the scope of the items to be seized absent further order

  of the Court.

        20.   The special procedures relating to digital devices

  found in this warrant govern only the search of digital devices

  pursuant to the authority conferred by this warrant and do not

  apply to any search of digital devices pursuant to any other

  court order.

  III. REQUESTS FOR APPOINTMENT OF A SPECIAL MASTER
        21.   To the extent that AVENATTI, EA LLP, or any other

  party intends to request that a special master be appointed to

  handle the review of any potentially privileged information

  seized during the execution of this Search Warrant, such a

  request must be filed with this Court within seven days of the

  execution of this Search Warrant.          The government will then have

  seven days to file any opposition to such a request.

        22.   Any request for the appointment of a special master

  must, at a minimum, address the following issues:           (a) the legal

  basis for the request; (b) the anticipated role of the special

  master, should one be appointed; (c) proposed search and review



                                      xvii
Case
 Case8:19-cr-00061-JVS
       8:19-mj-00419-DUTY
                       Document
                          Document
                                286 4Filed
                                       Filed
                                           09/14/20
                                             05/24/19Page
                                                      Page105
                                                           23of
                                                              of106
                                                                23 Page
                                                                    PageID
                                                                         ID#:506
                                                                            #:4312



  procedures to be followed by the special master, should one be

  appointed; (d) proposed procedures for the selection of a

  special master; (e) the names of at least three proposed special

  masters; and (f) the party’s ability to pay for any costs and

  fees incurred by a special master.




                                      xviii
     Case 8:19-cr-00061-JVS Document 286 Filed 09/14/20 Page 106 of 106 Page ID #:4313




 1
                                    CERTIFICATE OF SERVICE

 2           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
       age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 4

 5     am not a party to the above-entitled action. I have caused, on September 14, 2020, service

 6     of the defendant’s:
 7
          MOTION FOR A PROPER PRIVILEGE REVIEW, EVIDENTIARY HEARING
 8                             AND DISCOVERY

 9     on the following party, using the Court’s ECF system:
10
       AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
11
       I declare under penalty of perjury that the foregoing is true and correct.
12

13     Executed on September 14, 2020
14
                                               /s/ H. Dean Steward
15
                                               H. Dean Steward
16

17

18
19

20

21

22

23

24

25

26

27

28
